Case 2:20-cv-02615-TLP-atc Document 37-2 Filed 06/15/21 Page 1 of 3   PageID 4894




                           Attachment 2
Case 2:20-cv-02615-TLP-atc Document 37-2 Filed 06/15/21 Page 2 of 3                           PageID 4895




 Tennessee Valley Authority, 400 W. Summit Hill Drive, Knoxville, Tennessee 37902-1401




 April 24, 2020                                                    Emailed to: agarcia@selctn.org



 Ms. Amanda Garcia
 Southern Environmental Law Center
 1033 Demonbreun Street, Suite 205
 Nashville, TN 37203

 Dear Ms. Garcia:

 This responds to your Freedom of Information Act (FOIA) (5 U.S.C. § 552) request
 dated April 13, 2020. You requested records related to the Long-Term Partnership
 Option and Draft Flexibility Environmental Assessment. Your request was processed
 under tracking number #5647.

 Item 1 of your letter asks for documents prepared for the purpose of complying with the
 National Environmental Policy Act (NEPA) with respect to approval or implementation of
 the Long-Term Partnership Option. TVA determined that the Long-Term Partnership
 Option was not subject to a review under NEPA; therefore, we have no records
 responsive to this item of your request.

 Item 2 asks for documents provided to the TVA Board in consideration of the Long-
 Term Partnership Option at the August 22, 2019, board meeting. Enclosed are copies
 of the presentation and minutes from the August 22 board meeting and the approved
 board resolution responsive to your request.

 Item 3 asks for documents provided to the TVA Board in consideration of the Flexibility
 Option at the February 13, 2020, board meeting. Enclosed are copies of the
 presentation from the February 13 board meeting and the approved board resolution
 responsive to your request.

 Item 4 asks for documents supporting TVA’s rejection of alternatives considered but not
 carried forward in the TVA Power Supply Flexibility Proposal Draft Environmental
 Assessment, including the alternatives “Flexible Generation of Greater than Five
 Percent” and “Expansion of the TVA Flexibility Research Project.” Please refer to
 copies of the minutes and presentation from the August 22, 2019, board meeting. In
 addition, enclosed is a copy of TVA’s most recent 10-Q Report which covers information
 on the Strategic Financial Plan responsive to this item of your request.
Case 2:20-cv-02615-TLP-atc Document 37-2 Filed 06/15/21 Page 3 of 3           PageID 4896

 Ms. Amanda Garcia
 Page 2
 April 24, 2020


 Item 5 asks for documents supporting TVA’s statement in the Draft Flexibility EA that
 TVA determined that the range of three to five percent balanced the risk of revenue
 erosion with the expected benefits of rate and financial stability from longer commitment
 periods. Please refer to the enclosed copy of TVA’s most recent 10-Q Report for
 information on the Strategic Financial Plan and copies of the minutes and presentation
 from the August 22, 2019 board meeting responsive to this item of your request.

 Items 6 and 7 of your letter ask for documents related to the effects of the 3.1%
 partnership credit on wholesale or retail electricity demand and sales or on levels of
 penetration of distributed energy resources. We do not have any records responsive to
 these items of your request.

 If you have questions about this response, you may contact me at (865) 632-6945. In
 addition, the Office of Government Information Services (OGIS) and TVA offer FOIA
 mediation services. Enclosed is contact information for those services.

 You may appeal this response to your FOIA request by writing to Mr. Buddy Eller,
 Vice President, Communications & Public Relations, at foia@tva.gov or by fax to
 (865) 632-6901. Any appeal must be received within 90 days of the date of this letter.

 Sincerely,




 Denise Smith
 TVA FOIA Officer

 Enclosures
